Title: From George Washington to Francis Wade, 1 May 1778
From: Washington, George
To: Wade, Francis


                    
                        Sir
                        Head Quarters Valley Forge 1st May 1778
                    
                    I recd yours of the 30th last month informing me of your appointment to the Qr Mastership for the Delaware State and three Counties in Maryland. As I am a stranger to all arrangements in that line, I do not know how it comes to pass that there should be so many employed in the same Business in the same district. At any Rate the thing must be wrong, as it increases Officers and consequently one will be clashing with and bidding upon the other. I shall therefore speak to General Greene to regulate the matter—Inclosed you have a letter for General Smallwood, who I am convinced will give you every proper countenance and assistance in the execution of your duty. Genl Reed never shewed me the Certificate which you mention, neither do I know to what it alludes. I am Sir Yr most obt Servt.
                 